AGREEMENT AND GENERAL RELEASE

Cambium Learning Group, Inc., a Delaware corporation (the “Company”), its
affiliates, subsidiaries, divisions, successors and assigns in such capacity,
and the current, future and former employees, officers, directors, trustees and
agents thereof (collectively referred to throughout this Agreement as
“Employer”), and David Cappellucci (“Executive”), the Executive’s heirs,
executors, administrators, successors and assigns (collectively referred to
throughout this Agreement as “Employee”) agree:

1. Last Day of Employment. Executive’s last day of employment with Employer was
December 16, 2011 (the “Separation Date”). In addition, effective as of the
Separation Date, Executive resigned from the Executive’s position as President
of the Company and will not be eligible for any benefits or compensation after
the Separation Date, other than as specifically provided in the Employment
Agreement between Employer and Executive dated April 12, 2007, as amended
June 20, 2009 (the “Employment Agreement”) and Executive’s rights to the
benefits exempted in Section 4(i)-(v) herein. Executive further acknowledges and
agrees that, after the Separation Date, the Executive will not represent the
Executive as being a director, employee, officer, trustee, agent or
representative of Employer for any purpose. In addition, effective as of
Separation Date, Executive resigned from all offices, directorships,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, Employer or any benefit plans of Employer (including, without
limitation, as a member of the Board of Managers of VSS-Cambium Holdings III,
LLC). These resignations will become irrevocable as set forth in Section 3
below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 7.12 of the Employment
Agreement. In addition to the consideration provided for in Section 5.1(b) of
the Employment Agreement, the Executive will be permitted to exercise, for a
period of one year following the Separation Date, that portion of the options to
purchase 600,000 shares of Company common stock, $.001 par value per share (the
“Common Stock”) granted to the Executive on December 8, 2009 (the “Options”)
that is otherwise vested and exercisable as of the Separation Date in accordance
with the Company’s 2009 Equity Incentive Plan and the stock option grant
agreements evidencing the Options; provided that (for the avoidance of doubt) no
portion of the Options that is not otherwise vested and exercisable as of the
Separation Date may be exercised by the Executive at any time on or after the
date hereof. It is hereby acknowledged that, as of the Separation Date, the
Options were vested and exercisable (i) with respect to 75,770 shares of Common
Stock at an exercise price per share of $6.50 and (ii) with respect to 227,310
shares of Common Stock at an exercise price per share of $4.50.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for the Company, or his/her designee, or mailed to
Employer, 17855 N. Dallas Parkway, Suite 400, Dallas, Texas 75287, Attn: General
Counsel, and postmarked within seven (7) calendar days of execution of this
Agreement and General Release. This Agreement and General Release shall not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in New
York then the revocation period shall not expire until the next following day
which is not a Saturday, Sunday, or legal holiday.

4. General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

      •  
The National Labor Relations Act, as amended;
•  
Title VII of the Civil Rights Act of 1964, as amended;
•  
The Civil Rights Act of 1991;
•  
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
•  
The Employee Retirement Income Security Act of 1974, as amended;
•  
The Immigration Reform and Control Act, as amended;
•  
The Americans with Disabilities Act of 1990, as amended;
•  
The Age Discrimination in Employment Act of 1967, as amended;
•  
The Older Workers Benefit Protection Act of 1990;
•  
The Worker Adjustment and Retraining Notification Act, as amended;
•  
The Occupational Safety and Health Act, as amended;
•  
The Family and Medical Leave Act of 1993;
•  
The Massachusetts Fair Employment Practices Act — M.G.L. c. 151 B;
•  
The Massachusetts Equal Pay Act- M.G.L. c. 149 §105A-C;
•  
The Massachusetts Age Discrimination Law — M.G.L. c. 149 §24 A et seq.;
•  
The Massachusetts Payment of Wages Laws — M.G.L. c.149 §148 et seq.;
•  
The Massachusetts Civil Rights Act — M.G.L. c.12, 11H & I;
•  
The Massachusetts Equal Rights Act — M.G.L. c. 93 § 102;
•  
The Massachusetts Privacy Statute — M.G.L. c. 214 §1B;
•  
The Massachusetts Sexual Harassment Statute — M.G.L. c. 214 §1C;
•  
Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of New York;
•  
Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;
•  
Any public policy, contract, tort, or common law; or
•  
Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, this Agreement and General
Release shall not be construed as a waiver or release of: (i) Employee’s rights
of indemnification, directors and officers liability insurance coverage or other
similar insurance coverage to which Executive was entitled immediately prior to
the Separation Date with regard to Executive’s service as an officer and
director of Employer; (ii) Employee’s rights under any tax-qualified pension or
claims for accrued vested benefits under any other employee benefit plan, policy
or arrangement maintained by Employer or under COBRA; (iii) Employee’s rights
under this Agreement and General Release or the provisions of the Employment
Agreement which are intended to survive termination of employment;
(iv) Employee’s rights as a stockholder or investor or (v) Employee’s rights, if
any, to government-provided unemployment and workers’ compensation benefits.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any other state or local agency on behalf of Employee under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964
as amended, the Americans with Disabilities Act, or any other federal or state
discrimination law, except where such waivers are prohibited by law.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Employment Agreement. Employee also affirms Executive has no
known workplace injuries.

7. Cooperation; Return of Property. Executive agrees to reasonably cooperate, at
mutually agreed upon times and places, with Employer and its counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during Executive’s employment in which
Executive was involved or of which Executive has knowledge. Employer will
reimburse the Employee for any reasonable out-of-pocket travel, delivery or
similar expenses incurred in providing such service to Employer and, for any
hours spent on such services in excess of ten (10) hours in any twelve-month
period, pay to the Executive a reasonable hourly rate, except that Executive
shall not be entitled to such hourly rate for any time spent testifying under
oath in connection with such investigation, proceeding or litigation. Employee
represents that Executive has returned to Employer all property belonging to
Employer, including but not limited to any leased vehicle, laptop, cell phone,
keys, access cards, phone cards and credit cards, provided that Executive may
retain, and Employer shall cooperate in transferring, Executive’s cell phone
number and any home communication and security equipment as well as Executive’s
rolodex and other address books.

8. Restricted Period. The Company hereby agrees to waive its right to extend the
Restricted Period (as defined in the Employment Agreement) pursuant to
Section 6.2 of the Employment Agreement, and instead will rely upon the 18 month
term of the Restricted Period specified therein, which shall commence on the
Separation Date.

9. Section 409A. Without limiting the provisions of Section 7.13 of the
Employment Agreement, it is acknowledged and agreed that the amount payable to
Executive pursuant to clause (iii) of Section 5.1(b) of the Employment Agreement
constitutes a 409A Payment (within the meaning of Section 7.13 of the Employment
Agreement) and that, by virtue of the Executive’s status as a “Specified
Employee” pursuant to Section 409A, no portion of such amount shall be paid
prior to the earlier of (1) six (6) months after the Separation Date, and
(2) the date of the Executive’s death (the “Delayed Payment Date”) and, for the
avoidance of doubt, all such delayed payments shall, instead, be paid to
Executive (or his estate, as the case may be) in a lump sum on the Delayed
Payment Date.

10. Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of New York
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Except to the extent necessary to comply with the preceding
sentence, nothing herein shall operate to void or nullify any general release
language contained in the Agreement and General Release.

11. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

12. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

13. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Agreement which are intended to survive termination of the Employment Agreement
shall survive and continue in full force and effect. Employee acknowledges
Executive has not relied on any representations, promises, or agreements of any
kind not contained herein or in the Employment Agreement made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE. EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. HAVING ELECTED TO
EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE RETENTION
AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER THAT ARE COVERED BY
SECTION 4 HEREOF.

1

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

      CAMBIUM LEARNING GROUP, INC.
By:/s/ Scott J. Troeller
Name: Scott J. Troeller
  12/20/2011
Date

Title: Chairman of the Board

     
/s/ David Cappellucci
David Cappellucci
  12/20/2011
Date

2